Citation Nr: 1528880	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-13 057	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from January 1978 to August 2006.
This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Roanoke, Virginia RO currently has jurisdiction over this matter.  

In July 2014, the Board remanded the matter for additional development, which has been completed.  

Veterans of Foreign Wars (VFW) represented the Veteran until January 2014, when he filed a power of attorney in favor of Fleet Reserve Association.  It appears, however, that neither Fleet Reserve Association nor VFW were made aware of the filing, as VFW continued its representation of the Veteran after January 2014, and Fleet Reserve Association did not attempt to assume representation at any point during the course of the appeal.  

In February 2015, the Board sent a letter to the Veteran, asking him to clarify his representation.  In March 2015, a properly executed VA Form 21-22, appointing VFW as the Veteran's representative, was received.  

An appellant has "90 days following the mailing of notice to them that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board of Veterans' Appeals, whichever comes first, during which they may submit a... request for a change in representation."  38 C.F.R. § 20.1304.  The Board cannot accept a request for a change in representation after this 90-day period unless good cause is shown to account for the delay in the submission of the request.  38 C.F.R. § 20.1304(b).

The Veteran was notified of the imminent transfer of his appeal to the Board in an April 2014 letter.  The March 2015 VA Form 21-22, re-appointing VFW as the Veteran's representative, was received well after 90 days from the date of that letter.  However, as Fleet Reserve Association has not engaged in any meaningful representation of the Veteran, the Board finds that VFW has essentially represented the Veteran throughout the appeal.  The Board finds that good cause for the change in representation is shown.  Id.  Moreover, as the Board is awarding a complete grant of the benefit sought, any procedural error is rendered harmless. 

In January 2015, the Veteran filed claims to reopen the issues of service connection for erectile dysfunction and diabetes mellitus.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and are referred to the agency of original jurisdiction for disposition.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, hypertension was incurred during active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that his currently diagnosed hypertension had its onset during his active service.  His service treatment records reflect normal blood pressure readings until July 2014, approximately one month prior to his retirement from service, when a blood pressure readings of 137/102, 150/100, and 145/94 were recorded.  After the third elevated blood pressure reading, a military physician indicated on the Veteran's chart that he expected the Veteran to have a diagnosis of essential hypertension within 3 to 6 months.

In the one-year period following the Veteran's discharge from service, blood pressure readings of 145/93, 135/90, 125/78, 150/94, and 130/80 were recorded.  However, hypertension was not diagnosed until the Veteran enrolled in VA health care in September 2008, approximately two years after his retirement.  

The Veteran underwent a VA hypertension examination in September 2014.  The examiner found that the Veteran's hypertension is not at least as likely as not related to his active service, because the Veteran's April 2006 retirement physical showed a normal blood pressure, and because the Veteran was not diagnosed with hypertension until two years after his retirement.  

The examiner did not note or discuss the service treatment records from July 2006, showing significantly elevated blood pressure and a notation that a diagnosis of essential hypertension was imminent.  In addition, it is not necessary that the Veteran be diagnosed with a condition during or immediately after military service in order to establish entitlement to service connection.  As the examiner misapplied the relevant legal standard and failed to discuss relevant evidence supporting the Veteran's claim, the examiner's findings are of no probative value.

VA regulations state that a diagnosis of hypertension is shown by diastolic blood pressure predominately above 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  These criteria have been met since July 2006, one month prior to the Veteran's retirement from service.  Given the nonprobative value of the September 2014 VA examination report, and after resolving any benefit of the doubt in favor of the Veteran under the provisions of 38 U.S.C.A. § 5107(b), the Board finds that the evidence is at least in equipoise as to whether the Veteran's hypertension had its onset during military service.  Accordingly, service connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


